Case 19-01227-5-JNC        Doc 519 Filed 05/08/20 Entered 05/08/20 19:05:35              Page 1 of 9




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

  IN RE:                      )
                              )                             Case No. 19-01227-5-JNC
  CAH ACQUISITION COMPANY 16, )
  LLC, d/b/a   HASKELL COUNTY )                             Chapter 11
  COMMUNITY HOSPITAL,         )
                              )
            Debtor.           )
                              )

             TRUSTEE’S OMNIBUS MOTION FOR AUTHORITY TO
    REJECT PRE-PETITION EXECUTORY CONTRACTS OR UNEXPIRED LEASES

        NOW COMES Thomas W. Waldrep, Jr., trustee (the “Trustee”) for CAH Acquisition

 Company 16, LLC d/b/a Haskell County Community Hospital (the “Debtor”), by and through

 undersigned counsel, and pursuant to Sections 365 and 1107 of Title 11 of the United States Code,

 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), and Rule 6006 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”), and hereby moves the Court for entry of an order

 authorizing the Trustee to reject certain pre-petition executory contracts or unexpired leases

 between the Debtor and the various counterparties detailed in this Motion at Paragraph 13 (the

 “Executory Contracts,” and each individually, an “Executory Contract”). In support thereof, the

 Trustee respectfully states as follows:

                                  JURISDICTION AND VENUE

        1.       This Court has jurisdiction to entertain the Motion pursuant to 28 U.S.C. §§

 157 and 1334. Consideration of the Motion is a core proceeding pursuant to 28 U.S.C. §

 157(b)(2)(A).

        2.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.




                                                 1
Case 19-01227-5-JNC        Doc 519 Filed 05/08/20 Entered 05/08/20 19:05:35               Page 2 of 9




        3.      The statutory predicates for the relief requested herein are Bankruptcy Code

 Sections 365 and 1107, and Bankruptcy Rule 6006.

                                   FACTUAL BACKGROUND

 Procedural Background

        4.      On March 17, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

 relief under Chapter 11 of the Bankruptcy Code before this Court.

        5.      On March 18, 2019, the Court entered an Order approving the appointment of the

 Trustee [Dkt. No. 4]. The Trustee is the duly appointed, qualified, and acting trustee of the

 Debtor’s estate.

 The Sale of the Debtor’s Assets

        6.      On November 6, 2019, the Trustee filed the Trustee’s Motion for (I) an Order (A)

 Establishing Bidding Procedures, (B) Approving Form and Manner of Notices, (C) Scheduling

 Hearing to Consider Final Approval of Sale and Treatment of Executory Contracts and Unexpired

 Leases, and (D) Granting Related Relief; and (II) an Order (A) Approving Sale Free and Clear of

 All Liens, Claims, Interests, and Encumbrances, (B) Authorizing Assumption and Assignment of

 Certain Executory Contracts and Unexpired Leases, and (C) Granting Related Relief (the “Sale

 Motion”) [Dkt. No. 322] seeking the entry of an Order approving the sale of substantially all of the

 Debtor’s assets at a public auction, subject to bidding procedures provided for in the Sale Motion.

        7.      On December 6, 2019, the Trustee filed the Notice of Executory Contracts and

 Unexpired Leases Subject to Possible Assumption and Assignment and Proposed Cure Amounts

 (the “First Executory Contract Notice”) [Dkt. No. 361]. The First Executory Contract Notice was

 sent to all then-known Executory Contract counterparties, less and except any counterparties to

 contracts or leases for which the Trustee had already sought and received authority to reject.



                                                  2
Case 19-01227-5-JNC       Doc 519 Filed 05/08/20 Entered 05/08/20 19:05:35              Page 3 of 9




        8.      On December 19, 2020, the Trustee held the auction of the Debtor’s assets in

 Charlotte, North Carolina (the “Auction”). At the close of bidding, the Trustee had only received

 one bid of only $50,000.00 for the Debtor’s assets.

        9.      On January 16, 2020, the Court held the hearing to approve the sale of the Debtor’s

 assets. The Trustee did not seek approval of the sale due to the low value, but a new bidder,

 Haskell Regional Hospital, Inc. (“HRH”), presented a bid in open court of $200,000.00 with the

 estate retaining the Debtor’s accounts receivable. The Trustee subsequently sought approval of

 the sale of the Debtor’s assets to HRH.

        10.     As noted in the Order (A) Approving Sale Free and Clear of All Liens, Claims,

 Interests, and Encumbrances, (B) Authorizing Assumption and Assignment of Certain Executory

 Contracts and Unexpired Leases, and (C) Granting Related Relief (the “Sale Order”) [Dkt. No.

 430], the First Executory Contract Notice was premature, as HRH had not yet reviewed nor

 confirmed its intent to assume or reject any of the Executory Contracts. Additionally, following

 the filing and service of the First Executory Contract Notice, the Trustee was contacted by

 additional parties to Executory Contracts omitted from the Debtor’s Schedules and Statement of

 Financial Affairs.

        11.     The Sale of the Debtor’s assets to HRH has been delayed, but the Trustee has

 demanded that the sale close by May 15, 2020.

        12.     Pursuant to the APA attached to the Sale Order, HRH only intended to assume the

 Debtor’s provider agreements, and other contracts to be identified.

        13.     Accordingly, the Trustee submits that the below listed Executory Contracts should

 be deemed rejected as of the date of this Motion:




                                                 3
Case 19-01227-5-JNC            Doc 519 Filed 05/08/20 Entered 05/08/20 19:05:35                          Page 4 of 9




        Executory Contract                Contract Name, If Known,                Proof of Claim (“POC”)
          Counterparty                       or Subject Matter                     Number or Schedules
                                                                                         Reference
                Aetna Inc.                   Insurance Provider                      POC Nos. 23, 24
                                                 Agreement
         Airgas USA, LLC                   Lease of Gas Cylinders                          POC No. 7
        Beckman Coulter, Inc.            Chemistry and Immunoassay                           N/A1
                                           IDN Master Agreement
      Blue Cross Blue Shield of              Insurance Provider                                N/A2
             Oklahoma                            Agreement
      Canon Financial Services,               Lease of Copiers                            POC No. 70
                Inc.
     Farnam Street Financial Inc.            Lease of Cisco, HP,                               N/A3
                                          Quietside, NetApp, and Dell
                                                  Equipment
            Humana Inc.                       Insurance Provider                               N/A4
                                                  Agreement
     Preferred CommunityChoice                Insurance Provider                               N/A5
               PPO, Inc.                          Agreement
     The City of Stigler Hospital         Lease of Hospital Building                           N/A6
               Authority                       and Real Property
          United Healthcare                   Insurance Provider                               N/A7
                                                  Agreement


          14.      The above-listed Executory Contracts are the only such contracts or unexpired pre-

 petition agreements known to the Trustee at this time.




 1
   The Trustee was contacted directly by counsel for Beckman Coulter, Inc. following service of the First Executory
 Contract Notice.
 2
   Referenced as a then-current or former contracted insurance provider on disclosures provided to the Trustee by the
 Debtor’s pre-petition manager, iHealthcare LLC.
 3
   Trustee’s counsel was notified of this lease after Cohesive Healthcare Management and Consulting LLC, the post-
 petition manager of this facility, became aware of the Lease.
 4
   Referenced as a then-current or former contracted insurance provider on disclosures provided to the Trustee by the
 Debtor’s pre-petition manager, iHealthcare LLC.
 5
   Referenced as a then-current or former contracted insurance provider on disclosures provided to the Trustee by the
 Debtor’s pre-petition manager, iHealthcare LLC.
 6
   The Trustee was contacted directly by this Executory Contract counterparty early in the commencement of the
 Debtor’s case and has maintained periodic contact regarding this lease.
 7
   Referenced as a then-current or former contracted insurance provider on disclosures provided to the Trustee by the
 Debtor’s pre-petition manager, iHealthcare LLC.

                                                          4
Case 19-01227-5-JNC        Doc 519 Filed 05/08/20 Entered 05/08/20 19:05:35                Page 5 of 9




                                      RELIEF REQUESTED

 Authority to Reject the Executory Contracts

        15.     The Trustee seeks authority from this Court, pursuant to Section 365 of the

 Bankruptcy Code and Bankruptcy Rule 6006, to reject the Executory Contracts, each an executory

 contract or unexpired lease, because each Executory Contract (i) is no longer necessary or

 appropriate in connection with the operation of Debtor’s business, (ii) offers no economic value to

 the Debtor’s estate, and (iii) will impede the goal of achieving a successful reorganization.

        16.     Section 365(a) authorizes a trustee or debtor-in-possession to reject any executory

 contract or unexpired lease, subject to bankruptcy court approval. 11 U.S.C. § 365(a).

        17.     Although Section 365(a) does not provide a standard for determining when

 rejection is appropriate, bankruptcy courts have traditionally applied the “business judgment

 standard in determining whether to permit the rejection of any executory contract or unexpired

 lease.” See NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984); Lubrizol Enters., Inc. v.

 Richmond Metal Finishes, Inc., 756 F.2d 1043, 1046-47 (4th Circ. 1985); In re Minges, 602 F. 2d

 38, 42 (2d Cir. 1979). The decision to reject a lease or executory contract is to be accepted unless

 it is shown that the debtor’s decision was one taken in bad faith or in gross abuse of the debtor’s

 retained business discretion. Lubrizol, supra.

        18.     The purchaser of the Debtor’s assets, HRH, has negotiated an APA under which it

 assumes only certain of the Debtor’s contracts. As a result, the Trustee sees no economic benefit

 to the Debtor’s estate or the creditors thereof to assume the Executory Contracts listed in Paragraph

 13, and thus, the Executory Contracts must be rejected.




                                                  5
Case 19-01227-5-JNC        Doc 519 Filed 05/08/20 Entered 05/08/20 19:05:35              Page 6 of 9




         19.    For the reasons stated herein, the Trustee has satisfied the business judgment

 standard in seeking rejection of the Executory Contracts and requests authority from this Court to

 do so effective as of the date of this Motion.

         20.    No statements or representation herein shall serve as a stipulation to or admission

 of the amounts or characterizations of the Executory Contract counterparties’ asserted claims

 against the Debtor’s estate, if any. The Trustee reserves all rights with respect to Executory

 Contract counterparties’ claims as asserted and as may be subsequently modified.

         WHEREFORE, the Trustee respectfully requests that the Court enter an Order:

         1.     Authorizing the Trustee to reject the Executory Contracts, each of which is an

 executory contract or unexpired lease, by and between the Executory Contract counterparties and

 the Debtor effective as of the date of this Motion, pursuant to Section 365(a) of the Bankruptcy

 Code;

         2.     Granting such other and further relief as this Court deems just and proper.

 Respectfully submitted, this the 8th day of May, 2020.

                                         WALDREP LLP

                                         /s/ Jennifer B. Lyday
                                         Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                         James C. Lanik (NC State Bar No. 30454)
                                         Jennifer B. Lyday (NC Bar No. 39871)
                                         Francisco T. Morales (NC Bar No. 43079)
                                         101 S. Stratford Road, Suite 210
                                         Winston-Salem, NC 27104
                                         Telephone: 336-717-1440
                                         Telefax: 336-717-1340
                                         Email: notice@waldrepllp.com

                                        - and –

                                         HENDREN, REDWINE & MALONE, PLLC

                                         Jason L. Hendren (NC State Bar No. 26869)


                                                  6
Case 19-01227-5-JNC   Doc 519 Filed 05/08/20 Entered 05/08/20 19:05:35   Page 7 of 9




                                Rebecca F. Redwine (NC Bar No. 37012)
                                4600 Marriott Drive, Suite 150
                                Raleigh, NC 27612
                                Telephone: 919-420-7867
                                Telefax: 919-420-0475
                                Email: jhendren@hendrenmalone.com
                                      rredwine@hendrenmalone.com

                               Attorneys for the Trustee




                                         7
Case 19-01227-5-JNC        Doc 519 Filed 05/08/20 Entered 05/08/20 19:05:35                 Page 8 of 9




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

  IN RE:                       )
                               )                               Case No. 19-01227-5-JNC
  CAH ACQUISITION COMPANY 16, )
  LLC  d/b/a    HASKELL COUNTY )                               Chapter 11
  COMMUNITY HOSPITAL,          )
                               )
             Debtor.           )
                               )

        NOTICE OF TRUSTEE’S OMNIBUS MOTION FOR AUTHORITY TO
    REJECT PRE-PETITION EXECUTORY CONTRACTS OR UNEXPIRED LEASES

     NOTICE IS HEREBY GIVEN that the Trustee has filed a TRUSTEE’S OMNIBUS
 MOTION FOR AUTHORITY TO REJECT PRE-PETITION EXECUTORY
 CONTRACTS OR UNEXPIRED LEASES (the “Motion”).

        FURTHER NOTICE IS HEREBY GIVEN that the Motion filed by the Trustee may be
 allowed provided no responses and request for hearing is made by a party-in-interest in writing to
 the Clerk, United States Bankruptcy Court, P.O. Box 791, Raleigh, NC 27602, within
 FOURTEEN (14) DAYS from the date of this notice, and,

        FURTHER NOTICE IS HEREBY GIVEN that any responses to the Motion shall also be
 mailed to the Trustee at the address given below.

         FURTHER NOTICE IS HEREBY GIVEN that, if a response and request for hearing is
 filed by a party-in-interest in writing within the time indicated, a hearing will be conducted on the
 Motion and Response thereto at a date, time, and place to be later set by the Court, and all interested
 parties will be notified accordingly. If no request for hearing is timely filed, the Court may rule
 on the Motion and any Response thereto ex parte without further notice.

        DATE OF NOTICE: May 8th, 2020

                                         WALDREP LLP

                                         /s/ Jennifer B. Lyday
                                         Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                         James C. Lanik (NC State Bar No. 30454)
                                         Jennifer B. Lyday (NC Bar No. 39871)
                                         Francisco T. Morales (NC Bar No. 43079)
                                         101 S. Stratford Road, Suite 210
                                         Winston-Salem, NC 27104
                                         Telephone: 336-717-1440


                                                   8
Case 19-01227-5-JNC   Doc 519 Filed 05/08/20 Entered 05/08/20 19:05:35      Page 9 of 9




                                Telefax: 336-717-1340
                                Email: notice@waldrepllp.com

                               - and –

                                HENDREN, REDWINE & MALONE, PLLC

                                Jason L. Hendren (NC State Bar No. 26869)
                                Rebecca F. Redwine (NC Bar No. 37012)
                                4600 Marriott Drive, Suite 150
                                Raleigh, NC 27612
                                Telephone: 919-420-7867
                                Telefax: 919-420-0475
                                Email: jhendren@hendrenmalone.com
                                      rredwine@hendrenmalone.com

                               Attorneys for the Trustee




                                         9
